Exhibit 10.1

Business Lease Amendment

This Agreement entered into this 17th date of June, 2008, serves to amend the
existing lease between E & E Investments, a Florida General Partnership and
Intellon Corporation, dated July 1, 2006.

E & E Investments (Lessor) agrees to extend this above mentioned lease with
Intellon Corporation (Lessee) from July 1, 2008 to December 31, 2008 with the
same terms and conditions.

Prior to December 31, 2008, Intellon Corporation and E & E Investments agree to
negotiate in good faith the terms and conditions of a new lease agreement. The
parties acknowledge that all negotiations shall be non-binding until such time,
if any, as the parties enter into a definitive lease agreement, executed by
authorized agents of both parties. If the parties do not enter into a definitive
lease agreement, neither party shall be responsible or liable under any legal
theory for any lost revenue or profits or any other commercial or economic loss
or for any direct, indirect, incidental, consequential, special or other
damages.

 

As to Lessee     As to Lessor Intellon Corporation     E & E Investments

By: /s/ Charles E. Harris

   

By: /s/ George D. Edwards

Charles E. Harris, CEO     George D. Edwards, Partner